DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17, 19, 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, for an apparatus for detecting tissue damage proximate to ap point of contact between a medical device and a patient’s skin comprising a first electrode and a second electrode configured to measure a level of sub-epidermal moisture (SEM) in tissue proximate to the point of contact, wherein the apparatus is selected from a group consisting of a clip configured to attach to a tube of the medical device, and a strap configured to attach to the medical device has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1.
Concerning claim 11, for an apparatus for detecting tissue damage proximate to a point of contact between a medical device and a patient’s skin, comprising an electronics package individually connected to the first and second electrodes and configured to measure a capacitance between the first and second electrodes: wherein the medical device is selected from the group consisting of a mask, a collar, and a cast has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 11.
Concerning claim 12, for an apparatus for detecting tissue damage proximate to a point of contact between a medical device and a patient’s skin, comprising a first electrode and a second electrode configured to measure a level of sub-epidermal moisture (SEM) in tissue proximate to the point of contact, an electronics package individually connected to the first and second electrodes and configured to measure a capacitance between the first and second electrodes, and one or more pressure management elements has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 12.
Regarding claim 14 for a method for detecting tissue damage proximate to a point of contact between a medical device and a patient’s skin, comprising the steps of: measuring a plurality of sub-epidermal moisture (SEM) values of tissue proximate to the point of contact at incremental times, comparing the plurality of SEM values, and determining if there is a significant increase in the SEM that indicates that there is tissue damage; wherein the medical device comprises a tube selected from the group consisting of a nasogastric tube, a feeding tube, an endotracheal tube, a tracheostomy tube, a tracheostomy collar, a nasal cannula, an IV/PICC line, a catheter, and a fecal management tube has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 14.
Regarding claim 19 for a method for detecting tissue damage proximate to a point of contact between a medical device and a patient’s skin, comprising the steps of: measuring a plurality of sub-epidermal moisture (SEM) values of tissue proximate to the point of contact at incremental times, comparing the plurality of SEM values, and determining if there is a significant increase in the SEM that indicates that there is tissue damage; wherein the medical device is selected from the group consisting of a mask, a collar, and a cast has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792